Uruguay comes to the Assembly today with happiness,
pride and even excitement at seeing you, Sir, a
countryman of ours, representing Uruguay, as President
of the Assembly. Uruguay was a founding Member of the
United Nations and has been one of the its most active
participants ever since, in all its endeavours. It has even
contributed its best soldiers, who put their lives on the
line every day in the difficult peacekeeping operations of
the United Nations.
Our country came to this Organization at the time of
its founding with the hopes and dreams of a world that
was being rebuilt in order to usher in a time of peace,
19


prosperity and stability. It certainly did not come here with
any dreams of power, which could have had no place in our
country given its small land area and relatively small
economy. But we did harbour the dream that has inspired
all our great statesmen — that of being a small, model
country which in the past century made secular education
universal, free and compulsory and built a State of well-
being with a solid middle class as the foundation of its
political democracy. Thus did our country feel that it was
a fundamental part of the democratic development of
nations.
Unfortunately, we were not exempt from the upheavals
and consequences of the cold war. As the Assembly knows,
the cold war was bloody and fierce in Latin America. The
hemispheres were locked in a state of conflict over
positions: here guerrilla wars and there coups d’état, both
manifestations themselves as part of a hellish dialectic in
which democracies were wounded and sometimes fell.
The last few years have shown Uruguay to be a
country which is making strides in its economy and
prosperity and which, as the recently published United
Nations Human Development Index states, is once again
making progress. It ranks third among developing countries,
and we can say that we have attained the best improvement
in the hemisphere with regard to poverty indicators.
However, we come to this session not only with the
concerns about its institutions and peace which always
permeate the spirit of the Assembly; we come here also
having seen the spectre of a crisis which began as an Asian
financial crisis and which today is a global economic crisis
that touches all of us. This undoubtedly deserves particular
concern. When we see stock markets carried away by a
microclimate of psychosis, and when we see so many
irrational phenomena spread, we feel like Anatole France,
who saw life as a struggle among various forces, of which
we are not always able to know which is the strongest. At
times it seems that science and intelligence predominate. At
other times it seems that lunacy and fear prevail. This is
also part of this phenomenon that started as a financial
crisis and then became a very peculiar psychological
phenomenon. The point is that, both as Latin Americans
and as a member State of the international community, we
must once again face this situation.
Shakespeare, who is often quoted in connection with
major tragedies, said that fate dealt the cards but we were
the players. That is our challenge today: how to play our
cards in this crisis which could even affect not just finances
and economies but also the democratic stability of our
countries, our social peace and the fundamental values
which inspire us.
In the 1980s Latin America went through very
difficult economic years. This is referred to — mistakenly
in my judgement — as the lost decade, for those were
also the years in which we consolidated the strongest
process of democratization in our continent, which today
allows it to have more democracies and freedoms than
ever before. Countries which had never before known
democracy are now building republics and institutions and
developing their societies.
The fact is that after that crisis our countries made
enormous efforts at transformation. They lowered their
rates of inflation, opened up their economies and began
strong processes of integration — in the Andean area, in
Mexico to the north and with us in the south, Argentina,
Brazil and Uruguay, and now with Bolivia and Chile as
associate partners, to the south. All of this meant that we
had a Latin America which was growing again and which
would once again be a place for investments; a Latin
America which was able to harmonize the return of
democracy and peace with economic growth.
We now find ourselves faced with the new crisis.
What should we do? In our view, the first thing to do is
to consolidate and support the Organization and the
international community. We should do that here, in this
institution, which is a hymn to internationalism, as well
as in the economic area. The International Monetary Fund
(IMF), the World Bank and the Inter-American
Development Bank — which is the main source of
financing for our hemisphere — are the tools we rely on
today. We must strengthen them.
Indeed, this crisis will leave behind consequences
once it is over. Somehow the debate that took place
between Lord Keynes and Harry White, at the time of the
establishment of the International Monetary Fund at
Bretton Woods, hangs over the world today. The British
economist held the view that it was necessary to have a
central bank of central banks. I shall not bring in that
debate here today, but I think that it will nevertheless
have to take place once the crucial moments of this crisis
are over, because of the need for prevention and for a
market economy which actually works.
We must all feel and know that the origins of this
crisis have been identified. First, there has been excessive
speculation, which has been clearly reflected in stock
markets. It also stems from macroeconomic imbalances in
20


many States, which have not been able to correct those
imbalances, mainly their fiscal gaps, that have been
fundamental causes of this situation.
Fortunately, the North American economy and the
European economy still appear to be solid. Japan is the
country of which we are all hoping for a recovery so that
the measures under way today will allow us to view much
more calmly the future of this situation, which could very
well continue for a long time. As the Brazilian Foreign
Minister said today, the magnitude and the duration of this
crisis are unpredictable, but what should not be
unpredictable is the behaviour of States.
Therefore, it is essential that we act to bring to an end
those financial imbalances and avoid the mistakes and
temptations related to such crises. First, we should not
believe that by isolating ourselves in neo-protectionism we
will find a way out of the crisis.
In Latin America in the 1980s we had an external debt
crisis. There were those who advocated not repaying the
debt and returning in some way to more protected
economies. There were those of us, on the other hand, who
thought that the debt should be refinanced and that we
should join the international community more actively and
in that way grow again. Only by growing our economies
could the external debt be made manageable in the future.
The former, unfortunately, were not lucky and the latter,
fortunately, were. In that way, we were able to refinance
the external debt and return to investment, and growth
enabled us to pay off the debt effectively and thus achieve
better living conditions for our peoples.
Turmoil and speculation are not what are most needed
for the prosperity of needy peoples. To the contrary, profit-
making opportunities for speculators come at the expense
of the majority.
That is the path that we see clearly defined today for
this situation, and we must all redouble our efforts in that
direction. We will also have to strengthen anew the
international financial community so that there can exist a
real international safety net that will allow us to work in
peace.
Of course, the leading economic countries have a great
responsibility. President Clinton said last week that this was
the most important economic and financial crisis of the
second half of the century, and no doubt it is. That is all
the more reason for the major economies to assume their
responsibilities and for smaller economies, such as ours,
which basically seeks more and more equitable living
conditions, to try not to bring bad news to the world,
even while lacking the capacity and opportunity to be
those who can offer the world good news.
We should thus protect ourselves from a dangerous
neo-protectionism and continue to fight for increasingly
open and transparent markets, from which the persistent
subsidies in the large States disappear — subsidies in the
United States and the European Community, agricultural
subsidies which undoubtedly are a troublesome factor in
international economic activities and must be left behind.
If the crisis teaches us anything, it is that we must find
balance, and balance will not be found on the basis of
subsidies which continue to promote opportunity for
artificial economic sectors.
We must also protect ourselves from messianic
demagoguery, which is the political dimension of this
crisis. For that reason, warding off and resolving the crisis
through international cooperation and concrete measures
are also very important in a democratic context. When
such instabilities occur, messianic demagogues appear, all
those pyrotechnists of prosperity who have always led
peoples to misfortune and to whom we should not offer,
through instability, another opportunity.
This is therefore a financial and economic crisis, and
ultimately a crisis in political democracy. It is the
fundamental chapter through which we must continue to
work here.
Our world is living in disconcerting times. In 1989,
it seemed, with the market economy triumphant over the
socialist economy and liberal democracy triumphant over
the Communist world, that we were entering an era of
peace and stability in which the old Hegelian dialectics
would yield to a world of synthesis — what was termed
the end of history, what others called the pensée unique.
Undoubtedly, that was an oversimplification.
Today it would also be an oversimplification to
believe that we have once again entered the crisis of
capitalism. In my long political career, I have been
invited many times to the funeral of capitalism. Times
have definitely shown that the market economy, with its
dynamics and its spirit of initiative, once again recovered,
and this will happen again now because no one is
pointing to a better alternative.
Therefore, we must not fall into another
oversimplification. At one point we believed that the
21


simple freeing of markets would bring about the miraculous
result of achieving growth and equity; we cannot now
return to the past and believe that through closed
economies, through stronger protectionist measures or even
through authoritarianism we will be able to resolve a
situation that, now more than ever, must be addressed with
the guidance of democratic principles.
No one has a clear road map. Thus, there is all the
more reason to reaffirm the basic principles, the first one
being political democracy, which calls on us, as President
Clinton said earlier, to fight against terrorism, which
through violence attacks democracy, in all its forms, from
the outside; and to fight against the enemies which
democracy generates from within. At times we have
suffered from excessive political passion, which sometimes
leads to divisions within countries, intolerance, racial
hatred, abuse of economic power and abuse of the media;
all of these factors are part of a democracy, but when used
without ethical limits they may weaken it.
We also have a right to ask the citizen to participate.
It is not through an alienated or indifferent citizenry that
democracy will be strengthened. Democracy will be closely
related to an efficient State, for only an efficient State can
stand united if the objective is to improve the lives of our
people, only a State which is not a mechanism for waste,
but rather a strong instrument to promote the forces of
society; to a market economy and increasingly open trade
based on standards that protect us from unfair competition;
and to a process of integration such as those being carried
out in the Latin American countries to enable us to join the
world with suitable economies to improve our production.
We must also think of the basic values of our
societies, such as the family, which is the historic nucleus
of our civilization. The weakening of the family has come
at a high price. Today, the drug trade reflects the spiritual
scourge of societies which, in their economic development,
have lost sight of spiritual values. Such societies have
weakened the family in a world where images, emptiness
and passing trends have caused a vacuum that in turn
causes the phenomenon of the search for artificial paradises
that aim to replace a meaningful life. We must enhance
spiritual factors to give democracies genuine content.
We must, of course, be pragmatical in economic
matters, but pragmatism alone will not keep alive the hopes
of peoples. We must strengthen family values, human
dignity and the universality of human rights, as our friend
President Mandela has said. We must all respect ethnic
individuality; in the final analysis we are all the same. We
must all fight against racial discrimination; we must all
respect and be very mindful of cultural diversity. But no
ethnic or cultural diversity can sanction the enslavement
of women or the killing of men: we are speaking here of
universal values that are essential to the Universal
Declaration of Human Rights and that we must not only
proclaim but must also practice.
As Toynbee said, “Civilization is a movement and
not a condition, a voyage and not a harbour” (Readers
Digest, October 1958). We must therefore clearly identify
the stars that will guide us on that voyage. It is in those
stars that Uruguay believes.








